UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

April 29, 2016
Contact Persons:
Name:
Lucille Sleger
Telephone: 202-245-7528
Name:
Laura Duos
Telephone: 202-245-6772
OSEP MEMO 16-07
MEMORANDUM
TO:

State Directors of Special Education, Preschool/619 State
Coordinators, Head Start Directors

FROM:

Ruth E. Ryder
Acting Director
Office of Special Education Programs

SUBJECT:

A Response to Intervention Process Cannot Be Used to Delay-Deny
an Evaluation for Preschool Special Education Services under the
Individuals with Disabilities Education Act

It has been brought to the attention of the Office of Special Education Programs
(OSEP) that some local educational agencies (LEAs) may be using Response to
Intervention (RTI) strategies to delay or deny a timely initial evaluation for
preschool children suspected of having a disability.
The requirements related to child find in Part B of the Individuals with Disabilities
Education Act (IDEA) require that each State and its LEAs have in effect policies
and procedures to ensure that all children with disabilities residing in the State who
need special education and related services, regardless of the severity of their
disability, are identified, located, and evaluated. 34 CFR §§300.111 and 300.201.
The IDEA child find requirements permit referrals from any source, including
private and public preschools (e.g., Head Start) and community-based child care
programs (hereinafter “preschool programs”), that suspects a child may be eligible
for special education and related services. It is critical that this identification occurs
in a timely manner and that no procedures or practices result in delaying or denying
this identification. States and LEAs have an obligation to ensure that evaluations of
all children suspected of having a disability, including evaluation of 3-, 4-, or 5-

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

year-old children enrolled in preschool programs, are not delayed or denied because
of implementation of an RTI strategy. 1
A multi-tier system of supports, often referred to as RTI, means a comprehensive
continuum of evidence-based, systemic practices to support a rapid response to a
child’s needs, with regular observation to facilitate data based instructional
decision-making. OSEP supports State and local implementation of RTI strategies
to ensure that children who are struggling academically and behaviorally are
identified early and provided needed interventions in a timely and effective manner.
Many LEAs and preschool programs have implemented successful RTI strategies,
thus ensuring that children who do not respond to interventions and are potentially
eligible for special education and related services are referred for evaluation; and
those children who simply need intense short-term interventions are provided those
interventions. The IDEA, however, does not require, or encourage, an LEA or
preschool program to use an RTI approach prior to a referral for evaluation or as
part of determining whether a 3-, 4- or 5-year old is eligible for special education
and related services.
Once an LEA receives a referral from a preschool program, the LEA must initiate
the evaluation process to determine if the child is a child with a disability. 34 CFR
§300.301(b). An LEA may not decline a child find referral from a preschool
program until the program monitors the child's developmental progress using RTI
procedures. If the LEA proposes to conduct an initial evaluation to determine if the
child qualifies as a child with a disability under 34 CFR §300.8, the LEA must
provide notice under 34 CFR §§300.503 and 300.504 and obtain informed parental
consent, consistent with 34 CFR §300.9, before conducting the evaluation.
Although IDEA and its implementing regulations do not prescribe a specific
timeframe from referral for evaluation to parental consent, it has been the
Department's longstanding policy that the LEA must seek parental consent within a
reasonable period of time after the referral for evaluation, if the LEA agrees that an
initial evaluation is needed. See Assistance to States for the Education of Children
with Disabilities and Preschool Grants for Children with Disabilities, Final Rule,
71 FR 46540, 46637 (August 14, 2006). An LEA must conduct the initial
evaluation within 60 days of receiving parental consent for the evaluation or, if the
State establishes a timeframe within which the evaluation must be conducted,
within that timeframe. 34 CFR §300.301(c). If, however, the LEA does not suspect
that the child has a disability, and denies the request for an initial evaluation, the
LEA must provide written notice to parents explaining why the public agency
refuses to conduct an initial evaluation and the information that was used as the
basis for this decision. 34 CFR §300.503(a) and (b). Therefore, it would be

1
See OSEP Memorandum 11-07, A Response to Intervention Process Cannot Be Used to Delay-Deny an Evaluation
for Eligibility under the Individuals with Disabilities Education Act, issued on January 21, 2011 and OSEP Letter to
Brekken (June 2, 2010).

inconsistent with the evaluation provisions at 34 CFR §§300.301 through 300.311
for an LEA to reject a referral and delay provision of an initial evaluation on the
basis that a preschool program has not implemented an RTI process with a child
and reported the results of that process to the LEA. If a parent believes a needed
evaluation is being delayed based on an LEA's refusal to conduct an initial
evaluation until the preschool program implements an RTI approach with the child,
the parent may file a due process complaint under 34 CFR §300.507 or a State
complaint under 34 CFR §300.153.
We hope this information is helpful in clarifying the relationship between RTI and
evaluations pursuant to the IDEA. Please examine the procedures and practices in
your State and LEAs to ensure that the use of RTI is not delaying or denying timely
initial evaluations to preschool children suspected of having a disability.
Based on section 607(e) of the IDEA, we are informing you that this memorandum
is provided as informal guidance and is not legally binding, but represents an
interpretation by the U.S. Department of Education of the IDEA in the context of
the specific facts presented.
If you have further questions, please do not hesitate to contact Lucille Sleger at
Lucille.Sleger@ed.gov or Laura Duos at Laura.Duos@ed.gov.
Cc:
Chief State School Officers
Early Childhood Technical Assistance Center
National Center on Systemic Improvement
Parent Centers
National Center on Parent, Family, and
Community Engagement
Protection and Advocacy Agencies

